          Case 3:18-cr-03677-W Document 165 Filed 08/24/20 PageID.2328 Page 1 of 4
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                   UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          .
                        V.                                          (For Offenses Committed On or After November I, 1987)
              MARGARETE. HUNTER (2)
                                                                       Case Number: 3:18-CR-03677-W
                                                                    Thomas W McNamara
                                                                    Defendant's Attorney
USM Number                     78221-298
□
THE DEFENDANT:
IZI pleaded guilty to count(s) ·   --------------------------------
                                   One of the Indictment

□   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section/ Nature of Offense                                                          Count
    18:371 - Conspiracy To Commit Offenses                                                        1




     The defendant is sentenced as provided in pages 2 through                4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

IZI Count(s)       Remaining                                  are         dismissed on the motion of the United States.

IZI Assessment : $100.00

D    JVTA Assessment*:$

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine               D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this distdct within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    August 24, 2020
                                                                    Date oflmposition of Sentence
                                                                                           ,
                                                                                         I
                                                                                          /.

                                                                    HON. THOMAS J.(W LAN
                                                                    UNITED STATES !STRICT JUDGE
              Case 3:18-cr-03677-W Document 165 Filed 08/24/20 PageID.2329 Page 2 of 4
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              Margaret E. Hunter (2)                                                        Judgment - Page 2 of 4
     CASE NUMBER:            3: l 8-CR-03677-W

                                                         PROBATION
The defendant is hereby sentenced to probation for a term of:
Three (3) years

                                             MANDATORY CONDITIONS
I.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   •x The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.    •The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U .S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
I 0. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
     to pay restitution, fines , or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                             3:18-CR-03677-W
             Case 3:18-cr-03677-W Document 165 Filed 08/24/20 PageID.2330 Page 3 of 4
 AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

 DEFENDANT:                  Margaret E. Hunter (2)                                                                 Judgment - Page 3 of 4
 CASE NUMBER:                3:18-CR-03677-W

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant' s conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame .

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

IO . The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers ).

11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the ri sk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       3:18-CR-03677-W
           Case 3:18-cr-03677-W Document 165 Filed 08/24/20 PageID.2331 Page 4 of 4
AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              Margaret E. Hunter (2)                                                Judgment - Page 4 of 4
CASE NUMBER:            3:18-CR-03677-W


                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Not engage in the employment or profession of fiduciary responsibility.

     2. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.

     3. Submit person, property, place ofresidence, vehicle, or personal effects to a search, including computers
        (as defined in 18 USC 1030 (e) (l))and electronic storage devices, conducted by a United States Probation
        Officer or law enforcement officer at a reasonable time and in a reasonable manner, based upon reasonable
        suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
        may be grounds for revocation; the defendant shall warn any other residents that the premises may be
        subject to searches pursuant to this condition.


     4. Provide complete disclosure of personal and business financial records to the probation
        officer as requested.


     5. Be prohibited from opening checking accounts or incurring new credit charges or
        opening additional lines of credit without approval of the probation officer.

     6. Be monitored for a period of 8 months, with the location monitoring technology at the
        discretion of the probation officer. The offender must abide by all technology
        requirements and must pay all or part of the costs of participation in the location
        monitoring program, as directed by the court and/or the probation officer. In addition
        to other court-imposed conditions ofrelease, the offender' s movement in the
        community must be restricted as specified below:
     7. (Home Detention)
        You are restricted to your residence at all times except for employment; education;
        religious services; medical, substance abuse, or mental health treatment; attorney visits;
        court appearances; court-ordered obligations; or other activities as preapproved by the
        probation officer.


II

                                                                                                3:18-CR-03677-W
